DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“An acquisition unit that acquires movement information” in claims 1, 7, 14, and 17-18. Applicant’s specification discloses “an acquisition unit 53” as a program executed by “the CPU of the trajectory generation apparatus 50” in [0056]. 
“A first generation unit that generates information” in claims 1-2, 8, 13, and 17-18. Applicant’s specification discloses “the trajectory generation unit 55 corresponds to a first generation unit” which is also included as a program executed by “the CPU of the trajectory generation apparatus 50” in [0056]-[0057].
“A second generation unit that generates a planned route” in claim 6. Applicant’s specification discloses “the route generation unit 51 corresponds to a second generation unit” which is also included as a program executed by “the CPU of the trajectory generation apparatus 50” in [0056] and [0058].
“An extraction unit that extracts” in claims 9-12. Applicant’s specification discloses “an extraction unit 54” as a program executed by “the CPU of the trajectory generation apparatus 50” in [0056].
“A third generation unit that generates information” in claim 13. Applicant’s specification discloses “information-for-movement generation unit 356 corresponds to the third generation unit” which is a program to be executed by “the trajectory generation apparatus 
“A determination unit that determines” in claim 13. Applicant’s specification discloses “determination unit 357” is a program to be executed by “the trajectory generation apparatus 350” which is similar to the CPU of the trajectory generation apparatus as outlined in [0145] and [0149].
“A computer system to execute a process” in claim 20. Applicant’s specification discloses “a computer system” as “a single computer” or “a plurality of computers” wherein “a computer” is defined as “a CPU, RAM, and ROM, for example” in [0054] and [0165].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-16 are directed to an apparatus, claim 19 is directed to a method, and claim 20 is directed to a program executed on a computer such as a CPU, RAM, and ROM. Therefore, claims 1-16, 19, and 20 are within at least one of the four statutory categories (apparatus and process). 
101 Analysis – Step 2A, Prong 1
	Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a judicial exception. 
	Independent claim 1 includes limitations that recite an abstract idea (bolded below). Claim 1 recites:
An information processing apparatus comprising: 
an acquisition unit that acquires movement information related to movement of another mobile object different from a target mobile object that is a control target; and 
a first generation unit that generates information related to a goal trajectory that is a goal for movement of the target mobile object on a basis of the acquired movement information of the other mobile object.
The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, the limitations “acquire movement information” could be completed by a driver as an observation of a nearby vehicle’s movements. Then, the driver could determine a desired trajectory based on the observed movements to complete the second bolded limitation.
map updating. 
101 Analysis – Step 2A, Prong 2

In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An information processing apparatus comprising: 
an acquisition unit that acquires movement information related to movement of another mobile object different from a target mobile object that is a control target; and 
a first generation unit that generates information related to a goal trajectory that is a goal for movement of the target mobile object on a basis of the acquired movement information of the other mobile object.
	The recitation of “information processing apparatus,” “acquisition unit,” and “first generation unit” are provided at a high level of generality and is a general processor or computer that executes stored code or a program. Therefore, the additional elements recited fail to provide a specific technology that is integral to the claim and merely amount to the general application of the abstract idea to a technological environment. Thus, the claim must be further reexamined under Step 2B.
101 Analysis – Step 2B

In the instant application, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment. Hence, the claim is not patent eligible.

Independent claims 19 and 20 are parallel in scope to claim 1 and are ineligible for similar reasons.

	Claims 1-16 are dependent on claim 1 and inherit the abstract idea set forth in claim 1. No other technology or action has been recited in claims 2-5, 7-8, 10-12, and 14-15 to integrate the abstract idea into a practical application. Thus, claims 2-5, 7-8, 10-12, and 14-15 also do not confer eligibility on the claimed invention and are ineligible for reasons stated above and for similar reasons to claim 1.
	Specifically regarding claim 6, the additional limitation “a second generation unit that generates a planned route…” also fails to integrate the abstract idea into a practical application. The recited limitation merely amounts to extra-solution activity since the limitation is a generic recitation of a program executed by a computer to generate a planned route. Claim 6 fails to recite a positive action to integrate the abstract idea into a practical application and is ineligible for reasons stated above and for similar reasons to claim 1.
Specifically regarding claim 9, the additional limitations “an extraction unit that extracts… reference movement information” and “generates the information related to the goal trajectory” also fail to integrate the abstract idea into a practical application. The “extraction unit” is a generic program executed by a computer and fails to recite a specific technology that is integral to the claim. Additionally, the limitations “extract reference movement information” and “generates the information” is considered mere data gathering and data output which has been decided by the courts as extra-solution activity which also fails to integrate the abstract idea into a practical application (see MPEP 2106.05(g)). Thus, claim 9 is also ineligible for reasons stated above and for similar reasons to claim 1.
	Specifically regarding claim 13, the additional limitations “a third generation unit that generates information,” “a determination unit that determines whether it is possible for the third generation unit to execute a process,” and “generate the information regarding the goal trajectory” also fail to integrate the abstract idea into a practical application. The limitations “third generation unit” and “determination unit” are generic programs executed on a program and fail to recite a specific structure that is integral to the claim. Thus, the limitations amount to merely applying the abstract idea into a technological environment. Additionally, the limitations “generates information,” “determines whether it is possible…,” and “generate the information” are considered mere data gathering and data output which has been decided by the courts as extra-solution activity which also fails to integrate the abstract idea into a practical application (see MPEP 2106.05(g)). Thus, claim 13 is also ineligible for reasons stated above and for similar reasons to claim 1.
	Specifically regarding claim 16, the additional limitations “a transmission unit that transmits… the information” also fails to integrate the abstract idea into a practical application. The “transmission unit” is recited at a high level of generality and fails to recite a specific structure that is integral to the claim. Thus, “a transmission unit” merely amounts to the application of the abstract idea into a technological environment. Further, receiving or transmitting data has been recognized by the courts as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “a nearest route point” renders the claim indefinite and unclear. It is unclear whether this limitation is referring to the “nearest route point” in claim 7 or is a new point.
Regarding claim 11, the limitation “a passage point” renders the claim indefinite and unclear. It is unclear whether this limitation is referring to the “passage point” in claim 3 or is a new “passage point.”
Regarding claim 12, the limitation “a passage point” renders the claim indefinite and unclear. It is unclear whether this limitation is referring to the “passage point” in claim 3 or is a new “passage point.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obuchi (U.S. Patent Application Publication No. 2015/0088382 A1).
Regarding claim 1, Obuchi discloses:
An information processing apparatus (vehicle-mounted control device 200 includes an ECU, see at least [0076]) comprising: an acquisition unit that acquires movement information related to movement of another mobile object different from a target mobile object that is a control target (preceding vehicle travel trajectory acquisition portion 340 and entering vehicle travel trajectory acquisition portion 350 acquires travel trajectories of surrounding vehicles, see at least [0060] and [0085]-[0086])
a first generation unit that generates information related to a goal trajectory that is a goal for movement of the target mobile object on a basis of the acquired movement information of the other mobile object (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192]).
Regarding claim 2, Obuchi discloses the elements above and further discloses:
the movement information includes information regarding a passage trajectory through which the other mobile object has passed (travel trajectory 21 is the trajectory that the vehicle 20 has passed, see at least [0192] and Fig. 12), and 
the first generation unit generates the information related to the goal trajectory of the target mobile object on a basis of the passage trajectory of the other mobile object (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192]).
Regarding claim 6, Obuchi discloses the elements above and further discloses:
a second generation unit that generates a planned route from a current location of the target mobile object to a destination of the target mobile object (“navigation system 112 searches for a travel route from present position of the vehicle 10 to a destination” see at least [0069]).
Regarding claim 7, Obuchi discloses the elements above and further discloses:
the acquisition unit acquires the movement information of the other mobile object having passed through a region including the current location of the target mobile object (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192] and Fig. 12) *Examiner sets forth the current location of the vehicle 10 is a region or point that the preceding vehicle 20 has already travelled if vehicle 10 is following the preceding vehicle’s trajectory 21. and 
a nearest route point on the planned route as viewed from the current location of the target mobile object (location 22 is the next closest point for following the trajectory 21, see at least [0122] and Fig. 14-15) *Examiner sets forth the point 22 is the nearest known point because past point 22 is a new presumed trajectory due to vehicle 30 entering.
Regarding claim 8, Obuchi discloses the elements above and further discloses:
the first generation unit generates information related to the goal trajectory from the current location of the target mobile object to a nearest route point on the planned route (vehicle 10 continues to follow the travel trajectory to location 22, and then presumes a travel trajectory 35 past location 22 to determine a deviation amount, see at least [0122] and Fig. 14-15).
Regarding claim 9, Obuchi discloses the elements above and further discloses:
an extraction unit that extracts, from the movement information of the other mobile object acquired by the acquisition unit, reference movement information to be used for generating the information related to the goal trajectory, wherein the first generation unit generates the information related to the goal trajectory on a basis of the extracted reference movement information (vehicle following assistance enables the vehicle 10 to travel by following the preceding vehicle 20 by setting the trajectory of the preceding vehicle as the target travel trajectory, see at least [0079])
Regarding claim 11, Obuchi discloses the elements above and further discloses:
the extraction unit extracts the reference movement information on a basis of a distance between the current location of the target mobile object and a passage point on the passage trajectory of the other mobile object (the distance from the vehicle 10 to the position 22 can be calculated to determine where the trajectory will deviate, see at least [0139]-[0140]).
Regarding claim 17, Obuchi discloses:
A vehicle (vehicle 10, see at least [0056] and Fig. 1) comprising: 
an acquisition unit that acquires movement information related to movement of another vehicle different from an own vehicle that is a control target (preceding vehicle travel trajectory acquisition portion 340 and entering vehicle travel trajectory acquisition portion 350 acquires travel trajectories of surrounding vehicles, see at least [0060] and [0085]-[0086]); 
a first generation unit that generates information related to a goal trajectory that is a goal for movement of the own vehicle on a basis of the acquired movement information of the other vehicle (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192]); and 
a movement control unit that controls movement of the own vehicle on a basis of the generated information related to the goal trajectory (steer assistance portion 380 adjusts the steering of vehicle 10 to stay on the target travel trajectory, see at least [0090])
Regarding claim 18, Obuchi discloses:
A mobile object comprising (vehicle 10, see at least [0056] and Fig. 1):  
an acquisition unit that acquires movement information related to movement of another mobile object different from a mobile object that is a control target (preceding vehicle travel trajectory acquisition portion 340 and entering vehicle travel trajectory acquisition portion 350 acquires travel trajectories of surrounding vehicles, see at least [0060] and [0085]-[0086]); 
a first generation unit that generates information related to a goal trajectory that is a goal for movement of the mobile object that is the control target, on a basis of the acquired movement information of the other mobile object (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192]); and 
a movement control unit that controls movement of the mobile object that is the control target on a basis of the generated information related to the goal trajectory (steer assistance portion 380 adjusts the steering of vehicle 10 to stay on the target travel trajectory, see at least [0090]).
Regarding claim 19, Obuchi discloses:
An information processing method to be executed by a computer system (vehicle-mounted control device 200 includes an ECU, see at least [0076]), the information processing method comprising: 
acquiring movement information related to movement of another mobile object different from a target mobile object that is a control target (preceding vehicle travel trajectory acquisition portion 340 and entering vehicle travel trajectory acquisition portion 350 acquires travel trajectories of surrounding vehicles, see at least [0060] and [0085]-[0086]); and 
generating information related to a goal trajectory that is a goal for movement of the target mobile object on a basis of the acquired movement information of the other mobile object (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192]).
Regarding claim 20, Obuchi discloses:
A program that causes a computer system to execute a process comprising (vehicle-mounted control device 200 includes an ECU, see at least [0076]): 
acquiring movement information related to movement of another mobile object different from a target mobile object that is a control target (preceding vehicle travel trajectory acquisition portion 340 and entering vehicle travel trajectory acquisition portion 350 acquires travel trajectories of surrounding vehicles, see at least [0060] and [0085]-[0086]); and  SP368783WO00 82 
generating information related to a goal trajectory that is a goal for movement of the target mobile object on a basis of the acquired movement information of the other mobile object (target trajectory setting portion 370 sets the target travel trajectory based on the travel trajectory 21 of the preceding vehicle 20, see at least [0192]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Obuchi in view of Habu et al. (U.S. Patent Application Publication No. 2018/0022351 A1; hereinafter Habu).
Regarding claim 3, Obuchi discloses the elements above but does not disclose:
Identification information
However, Habu teaches:
the movement information includes identification information for identifying the other mobile object (extracted forward vehicles are assigned a unique vehicle ID, see at least [0074] and [0085]), and 
information regarding a passage point on the passage trajectory associated with the identification information (travelled route of each forward vehicle is assigned an identifier estimated in accordance with the forward vehicle ID, see at least [0074]).

Regarding claim 4, the combination of Obuchi and Habu teach the elements above and Obuchi further discloses:
the movement information includes surrounding information of the other mobile object detected at a timing of passing through the passage point (vehicle-mounted camera 102 captures surrounding environment such as lanes of road, road profile, guard rails, and side walls in addition to the preceding vehicle 20, see at least [0060]).
Regarding claim 5, the combination of Obuchi and Habu teach the elements above and Obuchi further discloses:
the surrounding information includes at least one of image information or depth information of surroundings of the other mobile object (surrounding environment information is gathered through image data, see at least [0060]).
Regarding claim 10, Obuchi discloses the elements above but does not disclose:
the extraction unit calculates a first correlation value that represents correlation between the planned route of the target mobile object and the passage trajectory of the other mobile object, and extracts the reference movement information on a basis of the first correlation value.

the extraction unit calculates a first correlation value that represents correlation between the planned route of the target mobile object and the passage trajectory of the other mobile object (travelled-route selecting apparatus 1 compares lateral distances of candidate travelled-routes relative to the own vehicle V, see at least [0126]), and 
extracts the reference movement information on a basis of the first correlation value (travelled-route selecting apparatus 1 selects the candidate travelled-route that is closest to the own vehicle within a threshold value, see at least [0126] and Fig. 5A).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forward vehicle following disclosed by Obuchi by adding the lateral distance value between the trajectories taught by Habu. One of ordinary skill in the art would have been motivated to make this modification in order to select “the candidate travelled-route, whose location is close to the own vehicle V and whose lateral distance is within the threshold value relative to the own vehicle V” (see [0126]).
Regarding claim 12, Obuchi discloses the elements above but does not disclose:
the extraction unit calculates a second correlation value that represents correlation between surrounding information ofSP368783WO0 79 the current location of the target mobile object and surrounding information of a passage point on the passage trajectory of the other mobile object (travelled-route selecting apparatus 1 determines the lanes of the candidate preceding vehicles and determines the vehicle’s own lane, see at least [0124])
extracts the reference movement information on a basis of the second correlation value (candidate travelled-route are determined for candidate preceding vehicles according to the own-lane probabilities, see at least [0124]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forward vehicle following disclosed by Obuchi by adding the own-lane probability taught by Habu. One of ordinary skill in the art would have been motivated to make this modification in order to “prevent erroneous selection of the candidate travelled-route of an adjacent vehicle that is travelling on an adjacent lane, which is far away from the own vehicle V” (see [0127]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Obuchi in view of Fujutomi et al. (JP 2009149194 A; see reference N on PTO-892; hereinafter Fujutomi).
Regarding claim 13, Obuchi discloses the elements above and further discloses:
a third generation unit that generates information for movement of the target mobile object on a basis of map information (navigation system 112 refers to the map information database 11 for a travel route, see at least [0069]); 
Obuchi does not disclose:
a determination unit that determines whether it is possible for the third generation unit to execute a process of generating the information for movement of the target mobile object, wherein 
the first generation unit generates the information regarding the goal trajectory in a case where it is not possible for the third generation unit to execute the process of generating the information for movement of the target mobile object.

a determination unit that determines whether it is possible for the third generation unit to execute a process of generating the information for movement of the target mobile object, wherein the first generation unit generates the information regarding the goal trajectory in a case where it is not possible for the third generation unit to execute the process of generating the information for movement of the target mobile object (the system uses the surrounding environment information in order to track and follow the leading vehicle and position the self vehicle in the environment when a GPS cannot be used, see at least [0004]-[0006]; in an area where GPS is possible, the GPS is used but where position information cannot be acquired by GPS, position is estimated, see at least [0064]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forward vehicle tracking disclosed by Obuchi by adding the GPS determination taught by Fujutomi. One of ordinary skill in the art would have been motivated to make this modification in order “to improve the estimation accuracy of a position and orientation” and “to improve the accuracy of tracking traveling” when GPS data is not available (see [0064]).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunkel (U.S. Patent Application Publication No. 2016/0332570 A1).
Regarding claim 14, Obuchi discloses the elements above and further discloses:
the information processing apparatus is installed in the target mobile object (driving assistance device 300 is in vehicle 10, see at least [0056]), 
Obuchi does not disclose:
a network
However, Kunkel teaches
the acquisition unit acquires the movement information from a server that is connected to the target mobile object and the other mobile object in such a manner that the server is capable SP368783WO0 80 of communicating with each of the target mobile object and the other mobile object via a network (server system receives data from one vehicle and sends data to the other within the traffic network, see at least [0018]-[0019]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the own vehicle trajectory planning disclosed by Obuchi by adding the network taught by Kunkel. One of ordinary skill in the art would have been motivated to make this modification in order to allow vehicles “to transmit only their most probable path” to “identify a possible collision with another vehicle” (see [0018] and [0020]).
Regarding claim 15, Obuchi discloses the elements above but does not disclose:
the information processing apparatus is a server that is connected to the target mobile object and the other mobile object in such a manner that the server is capable of communicating with each of the target mobile object and the other mobile object via a network.
However, Kunkel teaches:
the information processing apparatus is a server that is connected to the target mobile object and the other mobile object in such a manner that the server is capable of communicating with each of the target mobile object and the other mobile object via a (the server system 130 allows data exchange in both directions between the own vehicle and the other vehicle, see at least [0063]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the own vehicle trajectory planning disclosed by Obuchi by adding the network taught by Kunkel. One of ordinary skill in the art would have been motivated to make this modification in order to allow vehicles to communicate with one another to “identify a possible collision with another vehicle” (see at least [0020] and [0063]).
Regarding claim 16, the combination of Obuchi and Kunkel teaches the elements above but Obuchi does not disclose:
a transmission unit that transmits, to the target mobile object and via the network, the information related to the goal trajectory generated by the first generation unit.
However, Kunkel teaches:
a transmission unit that transmits, to the target mobile object and via the network (server system 130 comprises a data transmission unit 131, see at least [0063]), the information related to the goal trajectory generated by the first generation unit (vehicle 110 transmits the most probable path to the other vehicle, see at least [0064]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the own vehicle trajectory planning disclosed by Obuchi by adding the network taught by Kunkel. One of ordinary skill in the art would have been motivated to make this modification in order to allow vehicles to communicate with one another to “identify a possible collision with another vehicle” (see at least [0020] and [0063]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Darms et al. (U.S. Patent Application Publication No. 2017/0168504 A1) teaches producing a reference trajectory and environmental data based on scout data and comparing the desired trajectory to the reference data.
Aso et al. (U.S. Patent Application Publication No. 2009/0012703 A1) teaches determining a path for the own vehicle to arrive at a destination while navigating around other vehicles.
Ferguson (U.S. Patent Application Publication No. 2014/0088855 A1) teaches determining trajectories for detected vehicles.
Nakamura (U.S. Patent Application Publication No. 2018/0326981 A1) teaches planning a target route based on another vehicle around the own vehicle.
Ferguson et al. (U.S. Patent No. 9,248,834 B1) teaches predicting the trajectory of a detected vehicle in order to avoid a collision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662